COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00524-CV


RUEBEN MENDOZA                                                      APPELLANT

                                       V.

FORT WORTH HOUSING                                                  APPELLEES
AUTHORITY AND AMERITEX
SECURITY


                                    ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Rueben Mendoza filed a pro se notice of appeal on December

28, 2012. On January 2, 2013, we notified Appellant of our concern that we lack

jurisdiction over this prematurely filed appeal because no final judgment or

appealable order had yet been signed by the trial court, 2 and we stated that his

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. R. App. P. 26.1, 27.1(a).
appeal could be dismissed unless he or any party furnished this court with a

signed copy of the order he seeks to appeal by Monday, January 14, 2013. 3 We

received no response.

       The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. 4 Interlocutory orders may be appealed only if allowed

by statute. 5     Because the trial court has not yet signed an appealable

interlocutory order or a final judgment, we dismiss this appeal for want of

jurisdiction. 6


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 4, 2013




       3
        See Tex. R. App. P. 44.3.
       4
        Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
       5
        Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).
       6
        See Tex. R. App. 42.3(a), 43.2(f).


                                         2